      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 1 of 33



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11
                        IN THE UNITED STATES DISTRICT COURT
12
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                     OAKLAND DIVISION
14
15   UNITED STATES OF AMERICA,       )     Case No. 4:20-cr-00265-YGR
                                     )
16         Plaintiff,                )     NOTICE OF COUNSELS’ INABILITY TO
                                     )     CONSTITUTIONALLY PRESENT
17                                   )     SERGEANT STEVEN CARRILLO’S
                                     )     DEATH PENALTY DECISION
18   vs.                             )     SUBMISSION BY THE UNREASONABLE
                                     )     DEADLINE ARBITRARILY IMPOSED
19                                   )     BY THE GOVERNMENT AND
                                     )     INABILITY TO ACCURATELY
20                                   )     ESTIMATE WHEN THEY CAN PRESENT
     STEVEN CARRILLO,                )     THE SUBMISSION
21                                   )
           Defendants.               )     Date: October 28, 2020
22                                   )     Time: 2:00 P.M.
                                     )
23   _______________________________ )     Judge: Hon. Yvonne Gonzalez Rogers
24
25
26
27
28


     Notice
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 2 of 33



 1                                              TABLE OF CONTENTS
 2   I.       RELEVANT PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 3   II.      PRESENTING A DEATH PENALTY DECISION SUBMISSION
              IS FACT INTENSIVE AND TIME CONSUMING. . . . . . . . . . . . . . . . . . . . . . . . 5
 4
     III.     COUNSEL FOR SERGEANT CARRILLO ARE UNABLE TO MEET
 5            THE GOVERNMENT’S ARBITRARY AND UNREASONABLE
              DEATH PENALTY DECISION SUBMISSION DEADLINE. . . . . . . . . . . . . . . . 6
 6
     IV.      IMPEDIMENTS TO MEETING THE SUBMISSION DEADLINE.. . . . . . . . . . 10
 7
              A.      Discovery and Investigation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 8
              B.      Reality of Capital Casework. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 9
              C.      Reasonable Opportunity to Present. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
10
              D.      Local United States Attorney Presentation. . . . . . . . . . . . . . . . . . . . . . . . . 13
11
     V.       THE COVID-19 PANDEMIC PARALYZES THE PARTIES’ ABILITY
12            TO PREPARE AND CONSIDER MITIGATION.. . . . . . . . . . . . . . . . . . . . . . . . 14
13            A.      Foreword. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
14            B.      Capital Defense Counsel Must Create a Client’s Social History
                      by Investigating Life History Witnesses and Collecting
15                    Documentary Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
16            C.      The Defense Team Must Conduct In-Person Mitigation Investigation
                      and Have Contact Visits with Their Client. . . . . . . . . . . . . . . . . . . . . . . . . 17
17
                      1.        Mitigation Investigation Requires In-Person Investigation. . . . . . . 18
18
                      2.        The Pandemic Drastically Hinders Counsel’s Ability to Build
19                              a Relationship with a Client Where Visits are Over the Phone
                                or by Video and Limited in Time. . . . . . . . . . . . . . . . . . . . . . . . . . . 19
20
              D.      Department of Justice Policies Mandate a Balanced Assessment of
21                    Mitigation and Aggravation as Part of the Decision to Seek Death. . . . . . 21
22            E.      Summation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
23   VI.      CASELAW REGARDING THE DEATH PENALTY DECISION
              SUBMISSION PROCESS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
24
              A.      Cases Finding Jurisdiction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
25
                      1.        United States v. Schlesinger. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
26
                      2.        United States v. Chavez and Skates. . . . . . . . . . . . . . . . . . . . . . . . . 23
27
              B.      Cases Not Finding Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
28


     Notice
                                                                   i
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 3 of 33



 1                     1.       United States v. Crusius. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
 2                     2.       United States v. Urbina. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
 3   VII.     THE DEATH PENALTY DETERMINATION PROCESS CREATES
              CONSTITUTIONAL RIGHTS FOR DEFENDANTS. . . . . . . . . . . . . . . . . . . . . 28
 4
     VIII. CONCLUSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Notice
                                                                ii
       Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 4 of 33



 1                                             TABLE OF AUTHORITIES
 2   Andrus v. Texas, 140 S. Ct. 1875 (2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 17, 22
 3   Berger v. United States,295 U.S. 78 (1935). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
 4   Caldwell v. Mississippi, 472 U.S. 320 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 5   Doe v. Ayers, 782 F.3d 425 (9th Cir. 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 6   Eaton v. Pacheco, 931 F.3d 1009 (10th Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 27
 7   Eaton v. Wilson, 09-CV-261-J, 2014 WL 6622512 (2014). . . . . . . . . . . . . . . . . . . . . . . . 26
 8   Kimmelman v. Morrison, 477 U.S. 365 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 9   Mathews v. Eldridge, 424 U.S. 319 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 28
10   McCleskey v. Kemp, 481 U.S. 279 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
11   Morrissey v. Brewer, 408 U.S. 471 (1972). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
12   Porter v. McCollum, 558 U.S. 30 (2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 17
13   Rompilla v. Beard, 545 U.S. 374 (2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
14   Strickland v. Washington, 466 U.S. 668 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12, 18
15   United States v. Esteves, CR 17-201, 2018 WL 6817024 (2018). . . . . . . . . . . . . . . . . . . 14
16   United States v. Hardrick, CRIM.A. 10-202, 2011 WL 2516340 (2011). . . . . . . . . . . . . 27
17   United States v. Pena-Gonzalez, 62 F.Supp.2d 358 (D.P.R. 1999). . . . . . . . . . . . . . . . . . 28
18   United States v. Shakir, 113 F. Supp. 2d 1182 (M.D. Tenn. 2000). . . . . . . . . . . . . . . . . . 27
19   United States v. Slone, 969 F. Supp. 2d 830 (E.D. Ky. 2013). . . . . . . . . . . . . . . . . . . . . . 27
20   United States v. Tsarnaev, CRIM.A. 13-10200-GAO, 2013 WL 5701582 (2013). . . . . . 27
21   Wiggins v. Smith, 539 U.S. 510 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
22   Williams v. Taylor, 529 U.S. 362 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
23   Woodson v. North Carolina, 428 U.S. 280 (1976.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
24                                                 FEDERAL STATUTES
25   18 U.S.C. § 3592(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9, 11, 13, 16
26   18 U.S.C. § 3591. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, 5, 8
27   18 U.S.C. § 1114(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3
28


     Notice
                                                                    iii
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 5 of 33



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION
14   UNITED STATES OF AMERICA,       )           Case No. 4:20-cr-00265-YGR
                                     )
15         Plaintiff,                )           NOTICE OF COUNSELS’ INABILITY TO
                                     )           CONSTITUTIONALLY PRESENT
16                                   )           SERGEANT STEVEN CARRILLO’S
                                     )           DEATH PENALTY DECISION
17   vs.                             )           SUBMISSION BY THE UNREASONABLE
                                     )           DEADLINE ARBITRARILY IMPOSED
18                                   )           BY THE GOVERNMENT AND
                                     )           INABILITY TO ACCURATELY
19                                   )           ESTIMATE WHEN THEY CAN PRESENT
     STEVEN CARRILLO,                )           THE SUBMISSION
20                                   )
           Defendants.               )           Date: October 28, 2020
21                                   )           Time: 2:00 P.M.
                                     )
22   _______________________________ )           Judge: Hon. Yvonne Gonzalez Rogers
23   TO THE HONORABLE COURT; COUNSEL FOR THE GOVERNMENT; AND
24   COUNSEL FOR DEFENDANT ROBERT JUSTUS, JR.:
25            Counsel for United States Air Force Sergeant Steven Carrillo formally provide
26   notice that they cannot meet the government’s unilateral and arbitrary deadline to present
27   his death penalty decision submission to the United States Attorney for the Northern
28   District of California.

     Notice
                                                  1
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 6 of 33



 1            Save Mr. Justus’ decision to exercise his right to litigate this matter, counsel for
 2   Sergeant Carrillo would have continued to meet and confer with the government in an
 3   attempt to reach an agreed upon submission schedule. In that vein, on September 24,
 4   2020, counsel for Sergeant Carrillo advised the government:
 5            The purpose of our September 9, 2020 letter was to be as transparent as
              possible about the realities we face with regard to our submission. We
 6            hoped our transparency would advance the discussion.
 7            While it is true that we cannot provide you with a date in a vacuum given
              this unprecedented and uncertain time, we wanted to discuss ideas about
 8            how we might move forward in a way that assuages your concern about an
              ‘indefinite’ timeline.”
 9
10   September 24, 2020 Carrillo Letter, Attachment A. But, by Mr. Justus pursuing litigation,
11   counsel felt compelled to file this notice as opposed to a motion.1
12            The notice is based on this notice and memorandum, attachments, the declaration
13   of counsel and the papers and records on file in this action.
14   I.       RELEVANT PROCEDURAL HISTORY
15            On June 16, 2020, the government filed a criminal complaint against Sergeant
16   Carrillo. Doc #1. The complaint charged Sergeant Carrillo with murder of a person
17   assisting an officer or employee of the United States Government (Count 1) and
18   attempted murder of a person assisting an officer or employee of the United States
19   Government (Count 2). Id.
20            On June 23, 2020, Sergeant Carrillo made his initial appearance before the
21   Magistrate Court. Doc #6.
22            On June 25, 2020, an indictment was filed in this case. Doc #12. Sergeant
23   Carrillo and Robert Justus, Jr. are charged with first degree murder of a person assisting
24   an officer or employee of the United States Government and aiding and abetting the same
25   in violation of 18 U.S.C. sections 1114(1) and 2(a) (Count 1) and attempted murder of a
26   person assisting an officer or employee of the United States Government and aiding and
27
              1
28           In that regard, that is why the stipulated “briefing” schedule includes “pleading.”
     Doc #35 at 1.
     Notice
                                                     2
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 7 of 33



 1   abetting the same in violation of 18 U.S.C. sections 1114(3), 1111, and 2(a) (Count 2).
 2   Id. at 1-2. Special findings are alleged as to Count 1 under 18 U.S.C. section 3591(a),
 3   (a)(2)(A), (a)(2)(B), (a)(2)(c), and (a)(2)(D).
 4            On July 2, 2020, the Magistrate Court appointed James Thomson as counsel for
 5   Sergeant Carrillo. Doc #18. That same day, Sergeant Carrillo was arraigned and entered
 6   pleas of not guilty to all charges. Id. The court set a status conference for August 6, 2020
 7   before this Court. Id. The status conference was later changed to August 19, 2020. Doc
 8   #26.
 9            On July 8, 2020, this Court appointed Mr. Thomson as lead and learned counsel
10   for Sergeant Carrillo. Doc #22.
11            On July 30, 2020, the government requested that Sergeant Carrillo provide his
12   death penalty decision submission (submission) no later than September 15, 2020 so that
13   it could provide its recommendation to the Department of Justice’s Capital Case Review
14   Committee (Committee) by September 28, 2020. July 30, 2020 Government Letter;
15   United States Justice Manual, section 9-10.080 and subsection F.
16            On August 19, 2020, a status conference was held and a further status conference
17   was set for October 28, 2020. Doc #31.
18            Following the status conference, counsel for Sergeant Carrillo and the government
19   exchanged dates for scheduling a meet and confer session regarding the submission. The
20   scheduling was complicated somewhat due to prior commitments and travel plans of the
21   respective attorneys. Nevertheless, defense counsel were confidant that a meeting could
22   be scheduled.
23            On August 21, 2020, the government asked if an extension to November 12, 2020
24   would allow Sergeant Carrillo time to present his submission. August 21, 2020
25   Government Email.
26            On August 26, 2020, counsel responded to the government August 21, 2020 email
27   asking “to meet and confer about the timing of defense mitigation presentations.” August
28   26, 2020 Carrillo Letter.

     Notice
                                                       3
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 8 of 33



 1            On September 1, 2020, this Court appointed Kathryn Ross as second counsel for
 2   Sergeant Carrillo. Doc #32.
 3            On September 4, 2020, the government advised defense counsel:
 4            I understand that we have been unable to schedule a meet and confer ahead
              of the existing deadline of September 28 for the submission of the local
 5            recommendation as part of the DOJ’s Death Penalty Protocol. While we
              continue to try to align our schedules, I thought I would try to move our
 6            conversation forward here in email. Are you able to give us an estimate of
              when you would be ready to make a local defense mitigation presentation?
 7            Are you willing to give us any indication of what we would learn from
              your presentation if we were to push back the deadline? Thank you very
 8            much for your consideration of these questions.
 9   September 4, 2020 Government Email.
10            On September 5, 2020, counsel for Sergeant Carrillo learned that counsel for Mr.
11   Justus had determined to file a motion regarding the scheduling of the deadline for
12   presenting their submission.
13            Following the Labor Day Holiday, on September 8, 2020, counsel for Sergeant
14   Carrillo responded to the government’s September 4, 2020 email: “Katie [Ross] and I will
15   respond more fully to your suggestion now that the holiday is behind us. Our initial
16   thought is that we should really strive to meet via zoom when our schedules permit.”
17   September 8, 2020 Carrillo Email.
18            On September 9, 2020, counsel for Sergeant Carrillo sent a letter to the
19   government detailing why an in-person zoom meeting was preferable to a simple
20   exchange of emails given the importance of the matter. September 9, 2020 Carrillo
21   Letter; Doc #33-1.
22            On September 10, 2020, the government wrote a letter to counsel for Mr. Justus
23   and Sergeant Carrillo indicating that it did “not see a way that we may find common
24   ground” on the scheduling of the submission. September 10, 2020 Government Letter;
25   Doc #33-2. The government asked to be informed “if [defense counsel] intend to bring
26   motion practice on this matter, and if [they] do, when [they] intend to file.” Id. The
27   government suggested a “hearing date of October 28, 2020.” Id. Moreover, “[a]s part of
28
     Notice
                                                    4
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 9 of 33



 1   such an agreed-upon briefing schedule, we would agree not to make our local
 2   recommendation before October 28.” Id.
 3            That day, counsel for Sergeant Carrillo learned that counsel for Mr. Justus
 4   informed the government that it would file a motion.
 5            On September 11, 2020, counsel for Sergeant Carrillo filed a status report
 6   regarding the meet and confer process concerning his death penalty decision submission.
 7   Doc #33.
 8            On September 24, 2020, the parties filed a stipulation regarding the briefing
 9   schedule for motions to be filed by defendants regarding the timing of the United States
10   Attorney’s recommendation on whether to seek the death penalty in this case. Doc #34.
11   On September 24, 2020, this Court granted the stipulation and imposed the schedule.
12   Doc #35.
13            That same day, counsel for Sergeant Carrillo wrote to the government seeking
14   further meet and confer sessions to address and resolve this matter short of litigation.
15   September 24, 2020 Carrillo Letter, Attachment A.
16   II.      PRESENTING A DEATH PENALTY DECISION SUBMISSION
              IS FACT INTENSIVE AND TIME CONSUMING
17
18            In Sergeant Carrillo’s September 9, 2020 letter to the government, counsel noted
19   that a death penalty decision submission: “requires a comprehensive investigation into
20   Sergeant Steven Carrillo’s social history, medical history and, here, military history.
21   Suffice it to say that it is no small task in the simplest of cases and this case is far from
22   simple.” September 9, 2020 Carrillo Letter at 2; Doc #33-1.
23            In order to assist the government in understanding the magnitude of the tasks
24   counsel must undertake “to fulfill [our] Sixth Amendment mandate to provide effective
25   assistance,” counsel provided the government with copies of the American Bar
26   Association Guidelines for the Appointment and Performance of Defense Counsel in
27   Death Penalty Cases (Revised Edition, February 2003); C. Haney, Evolving Standards of
28   Decency: Advancing the Nature and Logic of Capital Mitigation, Hofstra Law Review
     Notice
                                                    5
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 10 of 33



 1   (Spring 2008) R. Stetler, The Past, Present, and Future of the Mitigation Profession:
 2   Fulfilling the Constitutional Requirement of Individualized Sentencing in Capital Cases
 3   (Summer 2018); and the American Bar Association Supplementary Guidelines for the
 4   Mitigation Function of the Defense Team in Death Penalty Cases (2008).” September 9,
 5   2020 Carrillo Letter; Doc #33-1 at 1.
 6            Counsel explained that the amount of work required to prepare a proper death
 7   penalty decision submission “is precisely why the USJM provides that ‘the United States
 8   Attorney or Assistant Attorney General shall give counsel for the defendant a reasonable
 9   opportunity to present information for the consideration of the United States Attorney or
10   Assistant Attorney General which may bear on the decision whether to seek the death
11   penalty.’ USJM section 9-10.080.” September 9, 2020 Carrillo Letter; Doc #33-1 at 2.
12   III.     COUNSEL FOR SERGEANT CARRILLO ARE UNABLE TO MEET THE
              GOVERNMENT’S ARBITRARY AND UNREASONABLE DEATH
13            PENALTY DECISION SUBMISSION DEADLINE.
14            Counsel are not aware of any mandate that requires the local United States
15   Attorney to submit its local recommendation to the Department of Justice (Department)
16   by a precise date. The USJM - as it relates to the prosecution of capital crimes - does not
17   impose a deadline for the local submission. See USJM Section 9-10.000 - Capital
18   Crimes. Rather, the USJM provides that “[t]he overriding goal of the review process is to
19   allow proper individualized consideration of the appropriate factors relevant to each
20   case.” Section 9-10.030. “Fairness requires all reviewers to evaluate each case on its
21   own merits and on its own terms.” Section 9-10.140.
22            In that regard, death penalty case law is clear that counsel is duty bound to
23   investigate the case before acting in a way that could jeopardize the client. Strickland v.
24   Washington, 466 U.S. 668, 690–91 (1984); Kimmelman v. Morrison, 477 U.S. 365, 384
25   (1986).
26            As early as 1979, defense counsel were under “the duty” to conduct a “prompt
27   investigation of the circumstances of the case and to explore all avenues leading to facts
28   relevant to the merits of the case and the penalty in the event of conviction.” 1979
     Notice
                                                    6
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 11 of 33



 1   American Bar Association Guideline 4-4.1. This duty requires counsel to make “efforts
 2   to discover all reasonably available . . . evidence to rebut any aggravating evidence that
 3   may be introduced by the prosecutor.” 1989 American Bar Association Guideline
 4   11.4.1.C. And, “if what counsel knows or should know suggests that further investigation
 5   might yield more mitigating evidence, counsel must conduct that investigation.” Doe v.
 6   Ayers, 782 F.3d 425, 435 (9th Cir. 2015).
 7            Capital cases require “extensive and generally unparalleled investigation into
 8   personal and family history.” 2003 ABA Guidelines, 10.7, Commentary. At a minimum,
 9   this investigation must include a review of the defendant’s (1) medical history; (2) family
10   and social history; (3) educational history; (4) military service; (5) employment and
11   training history; and (6) prior juvenile and adult correctional experience. Id. The defense
12   must obtain all potentially relevant social history information pertaining to the defendant
13   and his family. American Bar Association Guideline 10.7.
14            Accordingly, counsel must gather: (1) school records; (2) social service and
15   welfare records; (3) juvenile dependency or family court records; (4) medical records; (5)
16   employment records; (6) criminal and correctional records; (7) family birth, marriage, and
17   death records; (8) alcohol and drug abuse assessment or treatment records; and (9)
18   records pertaining to immigration and citizenship status. American Bar Association
19   Guideline 10.7. These records are crucial to verifying or corroborating witness testimony
20   about circumstances and events in the defendant’s life.
21            Social history records will document events that neither the client nor family
22   members remember. See, e.g., Williams v. Taylor, 529 U.S. 362, 395 n.19 (2000) (relying
23   on a social worker’s graphic description of the Williams home that could not have been
24   provided by client, who was too young, or the adult family members, who were too
25   intoxicated, to recall the scene). Importantly, mitigation investigators and experts can
26   work only as fast as the relevant agencies process and release these records. Thus,
27   considerable time is required to obtain the full panoply of the requested information.
28   Only then can the investigation truly commence.
     Notice
                                                    7
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 12 of 33



 1            As noted forty years ago, “[t]he lawyer . . . has a substantial and important role to
 2   perform in raising mitigating factors both to the prosecutor initially and to the court at
 3   sentencing. This cannot effectively be done on the basis of broad general emotional
 4   appeals or on the strength of statements made to the lawyer by the defendant. Information
 5   concerning the defendant’s background, education, employment record, mental and
 6   emotional stability, family relationships, and the like, will be relevant, as will mitigating
 7   circumstances surrounding the commission of the offense itself. Investigation is essential
 8   to fulfillment of these functions.” 1979 American Bar Association Guideline 4-4.1,
 9   commentary (cited in Williams, 529 U.S. at 398; and Wiggins v. Smith, 539 U.S. 510, 524
10   (2003)).
11            In reaching a decision whether to seek the death penalty, the local United States
12   Attorney is required to provide certain information to the Committee. USJM 9-10.140.
13   The USJM requires the local memorandum to include the following information:
14            (1)    Any deadline established by the Court for the filing of a notice of intent to
15   seek the death penalty, trial dates, or other time considerations that could affect the timing
16   of the review process should be noted on the first page of the memorandum.
17            (2)    A narrative delineation of the facts and separate delineation of the
18   supporting evidence. Where necessary for accuracy, a chart of the evidence by offense
19   and offender should be appended.
20            (3)    Discussion of relevant prosecutorial considerations.
21            (4)    Death penalty analysis. The analysis must identity applicable threshold
22   intent factors under 18 U.S.C. § 3591, applicable statutory aggravating factors under 18
23   U.S.C. §§ 3592(b)-(d), and applicable mitigating factors under 18 U.S.C. § 3592(a). In
24   addition, the United States Attorney or Assistant Attorney General should include his or
25   her conclusion on whether all the aggravating factor(s) found to exist sufficiently
26   outweigh all the mitigating factor(s) found to exist to justify a sentence of death, or in the
27   absence of mitigating factors, whether the aggravating factor(s) alone are sufficient to
28
     Notice
                                                     8
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 13 of 33



 1   justify a sentence of death. The analysis should also include a discussion of the standards
 2   for determination as set forth in USJM 9-10.140.
 3            (5)    Background and criminal record of the capital-eligible defendants.
 4            (6)    Background and criminal record of the victim.
 5            (7)    Victim impact. Views of the victim’s family on seeking the death penalty
 6   and other victim impact evidence should be provided.
 7            (8)    Discussion of the federal interest in prosecuting the case.
 8            (9)    Foreign citizenship. The memorandum should include a discussion on
 9   whether the requirements of the Vienna Convention on Consular Relations have been
10   satisfied (see JM 9-2.173 and Fed. R. Crim. Pro. 5(d)(1)(F) regarding consular
11   notification when foreign nationals are arrested).
12            (10)   Recommendation of the United States Attorney or Assistant Attorney
13   General on whether the death penalty should be sought.
14   USJM 9-10.140.
15            In determining whether it is appropriate to seek the death penalty, the Committee
16   “will determine whether the applicable statutory aggravating factors and any
17   non-statutory aggravating factors sufficiently outweigh the applicable mitigating factors
18   to justify a sentence of death or, in the absence of any mitigating factors, whether the
19   aggravating factors themselves are sufficient to justify a sentence of death.” USJM 9-
20   10.140. In reaching a decision, the United States Attorney, the Committee, and the
21   Attorney General “may consider any legitimate law enforcement or prosecutorial reason
22   that weighs for or against seeking the death penalty.” Id.
23            Under the USJM protocol, these considerations include:
24            (1)    The strength and nature of the evidence;
25            (2)    The relative roles in the offense of defendants in jointly undertaken criminal
26   activity;
27            (3)    Whether the offense was intended to obstruct justice or was otherwise
28
     Notice
                                                    9
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 14 of 33



 1   motivated by the victim’s cooperation with law enforcement or the belief that the victim
 2   was cooperating with law enforcement;
 3            (4)    Whether the offense was committed to retaliate against a third-party for
 4   cooperating with law enforcement or against a third party believed to be cooperating with
 5   law enforcement;
 6            (5)    Whether the victim engaged in criminal activity that was a relevant
 7   circumstance of the offense;
 8            (6)    Whether a defendant engaged in criminal activity for which he had not been
 9   held accountable;
10            (7)    Whether the defendant is already serving a substantial sentence such that an
11   additional sentence of incarceration would have little punitive impact;
12            (8)    Whether the defendant has a history of infractions or offenses while
13   incarcerated; and
14            (9)    Whether the defendant has accepted responsibility for his conduct as
15   demonstrated by his willingness to plead guilty and accept a life or near-life sentence
16   without the possibility of release.
17   USJM 9-10.140.
18            In fairness, Sergeant Carrillo should be able to present parallel and counter
19   information on these various matters to the United States Attorney. For the government
20   to now ask Sergeant Carrillo to accelerate everything in play and make a life or death
21   presentation, in such a short time is irresponsible, violative of due process and equal
22   protection and rips at the heart of the Sixth and Eighth Amendments. In short, it is
23   impossible to effectively accomplish these tasks by the government’s imposed deadline.
24   IV.      IMPEDIMENTS TO MEETING THE SUBMISSION DEADLINE
25            Most importantly, undersigned counsel were not appointed by this Court until July
26   8, 2020 and September 1, 2020, respectively. Docs #22 and #32.
27
28
     Notice
                                                    10
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 15 of 33



 1            A.     Discovery and Investigation
 2            Six productions of discovery have been delivered: July 17, and August 4, 14, 19,
 3   and 26, and September 25, 2020. In total, 81,737 pages, 4,559 photos, 131 videos, 13
 4   audios, and 8 device extraction folders have been produced. The September 25, 2020
 5   production is expected to be delivered on September 28, 2020. At this time, there are
 6   seven Carrillo discovery letters awaiting the government’s response. More will likely
 7   follow as the discovery is reviewed.
 8            At the August 19, 2020 status conference, counsel advised the government and
 9   notified the Court that the amount of discovery will require a very large amount of time to
10   just review - let alone analyze - it, develop witness lists and an investigation plan, meet
11   with experts and become knowledgeable of the case facts. Nevertheless, the Carrillo
12   team has been diligently pursuing these tasks.
13            The case investigation, retaining and initially consulting with experts and related
14   service providers did not start until the end of August. And, while on-going, the defense
15   case is not beyond the beginning stage of discovery and document review and witness
16   identification.
17            B.     Reality of Capital Casework
18            In the meet and confer process, counsel informed the government that “other than
19   providing [it] with the time lines established in other cases in the district, we cannot truly
20   give you an estimate of when we “would be ready to make a local defense mitigation
21   presentation.” September 9, 2020 Carrillo Letter; Doc #33-1 at 3. Counsel explained that
22   to do so at this point, would be foolish and unprofessional. “We are at the beginning of
23   the case. We have yet to meet our client in person. Ms. Ross and I have yet to meet in
24   person. We have yet to have a team meeting in person. We only recently received the
25   initial production of mitigation discovery from you. . . . . In short, we have just begun our
26   work.” Id.
27
28
     Notice
                                                    11
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 16 of 33



 1            Counsel noted that capital defense practice requires considerable work, citing
 2   Andrus v. Texas, 140 S. Ct. 1875, ___U.S. ___ (June 15, 2020). In Andrus, the Supreme
 3   Court just recently found trial counsel ineffective under Strickland. The Court held:
 4            “It is unquestioned that under prevailing professional norms at the time of
              [Andrus’] trial, counsel had an ‘obligation to conduct a thorough
 5            investigation of the defendant’s background.’” Porter v. McCollum, 558
              U. S. 30, 39 (2009) (per curiam) (quoting Williams v. Taylor, 529 U. S.
 6            362, 396 (2000)). Counsel in a death-penalty case has “‘a duty to make
              reasonable investigations or to make a reasonable decision that makes
 7            particular investigations unnecessary.’” Wiggins v. Smith, 539 U. S. 510,
              521 (2003) (quoting Strickland, 466 U. S., at 691). Andrus, 140 S.Ct. 1881.
 8
 9            The Court found that trial counsel “fell short of his obligation in multiple ways:
10   First, counsel performed almost no mitigation investigation, overlooking vast tranches of
11   mitigating evidence. Second, due to counsel’s failure to investigate compelling
12   mitigating evidence, what little evidence counsel did present backfired by bolstering the
13   State’s aggravation case. Third, counsel failed adequately to investigate the State’s
14   aggravating evidence, thereby forgoing critical opportunities to rebut the case in
15   aggravation. Taken together, those deficiencies effected an unconstitutional abnegation
16   of prevailing professional norms.” Andrus, 140 S.Ct. 1882.
17            While Andrus addresses the effectiveness of counsel in the trial setting, the same
18   guiding principles apply at the decision submission stage. Indeed, it may be more
19   important at this critical threshold life or death stage.
20            In responding to the government’s request for the type of information counsel
21   could provide, counsel wrote that “we are glad to give you an “indication of what [you]
22   would learn from []our presentation if [you] were to push back the deadline”, if we could
23   do so. We can only say now what you, and the public, already know - Sergeant Carrillo
24   has no criminal history and has devoted his professional life to the service of our
25   country.” September 9, 2020 Carrillo Letter; Doc #33-1 at 4. Indeed, since September 9,
26   2020, the government has advised counsel that Sergeant Carrillo does not have any prior
27   arrests or convictions. Government September 16, 2020 Letter.
28
     Notice
                                                    12
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 17 of 33



 1            C.     Reasonable Opportunity to Present
 2            As earlier mentioned, the USJM requires that the government give a defendant “a
 3   reasonable opportunity to present information for the consideration of the United States
 4   Attorney or Assistant Attorney General which may bear on the decision whether to seek
 5   the death penalty.” Section 9-10.080. Only “[a]fter the conclusion of a reasonable period
 6   of time,” is the local United States Attorney required to “submit to the Assistant Attorney
 7   General for the Criminal Division through the Capital Case Section [his] recommendation
 8   whether to seek the death penalty, along with [various] materials....” Id.
 9            The materials the United States Attorney is required to provide speak volumes
10   about why the timing is controlled by reasonableness, not arbitrary deadlines. The local
11   United States Attorney’s submission must include a death penalty analysis, which
12   requires the identification of “applicable mitigating factors under 18 U.S.C. § 3592(a)”
13   and his “conclusion on whether all the aggravating factor(s) found to exist sufficiently
14   outweigh all the mitigating factor(s) found to exist to justify a sentence of death, or in the
15   absence of mitigating factors, whether the aggravating factor(s) alone are sufficient to
16   justify a sentence of death.” USJM, section 9-10.080(4).
17            The death penalty analysis should be informed by the “[m]aterials provided by
18   defense counsel.” Section 9-10.080. Moreover, “[t]he analysis employed in weighing the
19   aggravating and mitigating factors should be qualitative, not quantitative: a sufficiently
20   strong aggravating factor may outweigh several mitigating factors, and a sufficiently
21   strong mitigating factor may outweigh several aggravating factors.” USJM, section 9-
22   10.040 C.
23            D.     Local United States Attorney Presentation
24            Importantly, the place to best present the case for life is with the local United
25   States Attorney. The “Spencer Report” notes that “since the local prosecutor’s
26   recommendation most often prevails with the Attorney General, the opportunity to
27   persuade the U.S. Attorney not to request capital authorization is extremely important.”
28   Hon. James R. Spencer, et al., Committee on Judicial Services of the Judicial Conference
     Notice
                                                    13
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 18 of 33



 1   of the United States, Subcommittee on Federal Death Penalty Cases, Federal Death
 2   Penalty Cases: Recommendations Concerning the Cost And Quality of Defense
 3   Representation at 93 (May 1998) (adopted by the Judicial Conference of the United States
 4   on Sept. 15, 1998).2
 5            Without his recommendation, there is little to no chance of convincing the
 6   Department to not seek death in this case. And, once the death decision is made, it is a
 7   rare case when the Department will overturn the decision with the presentation of a
 8   supplemental decision submission. Even so, the process for doing so, is an uphill battle at
 9   best. See USJM section 9-10.160 - Withdrawal of the Notice of Intention to Seek the
10   Death Penalty.
11   V.       THE COVID-19 PANDEMIC FREEZES THE PARTIES’ ABILITY TO
              PREPARE AND CONSIDER MITIGATION.
12
13            A.    Foreword
14            The COVID-19 (Coronavirus Disease) outbreak remains a national public health
15   emergency with now over 200,000 American lives lost, the disruption of our daily lives,
16   economic turmoil and uncertainty. By all accounts, the pandemic will worsen as the flu
17   season approaches.
18            Shortly after the President declared a National Emergency on March 13, 2020, on
19   March 16, 2020, the Northern District of California issued General Order 72. That order
20   included the suspension of all criminal jury trials until May 1, 2020, and the across-the-
21   board exclusion of time under the Speedy Trial Act. The Order also consolidated all
22   criminal matters to the San Francisco Division. General Order 73, issued on that same
23   day, severely limited access to all four of the Northern District Courthouses. Pursuant to
24
              2
25            The Spencer Report examines “the cost, quality, and availability of defense
     representation” in federal capital cases and “presents information on the authorization,
26   defense, and management of federal capital cases.” Spencer Report at 1-2. The report
27
     “provides useful information and recommendations to courts on conducting and
     managing capital cases.” United States v. Esteves, CR 17-201, 2018 WL 6817024, at *5
28   n.17 (E.D. La. Dec. 27, 2018).
     Notice
                                                  14
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 19 of 33



 1   the “CARES ACT”, the Northern District issued General Order 74 on March 30, 2020
 2   and reauthorized on September 16, 2020. This order authorized video or telephonic
 3   hearings in place of in-person appearances.
 4            With few exceptions, criminal jury trials have remained suspended through
 5   September 30, 2020.3 Their resumption will be very limited in scope because of the need
 6   to socially distance. The restrictions which prohibit in-person criminal appearances and
 7   inmate transportation from Santa Rita Jail continue. The vast majority of criminal
 8   proceedings occur by way of video and telephonic appearances. In the select cases where
 9   a defendant may appear in person, that appearance happens at a social distance, masked,
10   at least six-feet away from counsel. Thus, a defendant must face the enormity of federal
11   court standing alone, or, if incarcerated, isolated in a video conference room - situations
12   which prevent their attorneys from offering real-time counsel.
13            The disruption in the operation of criminal justice in the Northern District of
14   California has had a profound impact on incarcerated defendants. In- person family visits
15   have been suspended, and video visits with family are limited. Calls can be prohibitively
16   expensive. Attorney visits only happen over the phone and by way of “Zoom”
17   conferencing. These visits generally require planning a week in advance and are of
18   limited duration. The only electronically reliable video connection exists on the weekend,
19   and is staged in a windowed booth that is not sound-proof, with guards and other inmates
20   passing by sporadically.
21            The pandemic also creates an insurmountable impediment to the ability to
22   investigate. Because of time and security restrictions, meaningful review of discovery is
23
24
              3
25            General Order 72-4, issued on June 24, 2020, called for the limited
     commencement of criminal jury trials. That order was superseded on July 23, 2020 by
26   General Order 72-5, which again suspended all new jury trials through September 30,
27
     2020. That order was superseded on September 16, 2020 by General Order 72-6, which
     provides that “jury trial may proceed in accordance with logistical considerations
28   necessitated by the Court’s safety protocols.”
     Notice
                                                    15
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 20 of 33



 1   impossible during jail “visits”. Social distancing renders in-person interviews of
 2   witnesses potentially dangerous and inherently ill-advised.
 3            In short, the pandemic has severely undermined Fifth and Sixth Amendments,
 4   particularly an attorney’s ability to provide effective representation.
 5            Added to this constitutional quagmire is the fact that, even in a “normal” world,
 6   death is different. “Death, in its finality, differs more from life imprisonment than a 100-
 7   year prison term differs from one of only a year or two. Because of that qualitative
 8   difference, there is a corresponding difference in the need for reliability in the
 9   determination that death is the appropriate punishment in a specific case. Woodson v.
10   North Carolina, 428 U.S. 280, 305 (1976.). “With it, we deny the convict any possibility
11   of rehabilitation and order instead his execution, the most irrevocable of sanction (cite).
12   Its severity demands a heightened need for reliability in the determination that death is
13   appropriate punishment in a specific case.” United States v. Gomez-Olmeda, 296
14   F.Supp.2nd 71, 90 citing Caldwell v. Mississippi, 472 U.S. 320, 323 (1985).
15            Constitutional jurisprudence, professional standards of responsibility, and the rules
16   governing federal prosecutors, set a high bar for attorneys in death penalty cases. Under
17   the current landscape, and that of the foreseeable future, a dire consequence of the
18   pandemic is that no capital attorney can meet that bar.
19            B.     Capital Defense Counsel Must Create a Client’s Social History by
                     Investigating Life History Witnesses and Collecting Documentary
20                   Evidence.
21            The Supreme Court requires that capital defense counsel, as part of the statutorily
22   required role of presenting mitigation, develop a client’s social history. 18 U.S.C.
23   §3592(a). This occurs through mitigation investigation. The investigation involved in
24   compiling a social history must include the collection of documentary evidence and a
25   comprehensive investigation of live witnesses who can credibility describe a client’s
26   social history.
27            In Williams v. Taylor, 529 U.S. 362 (2000), the Court concluded that counsels’
28   performance fell below professional norms because they failed to investigate Mr.
     Notice
                                                   16
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 21 of 33



 1   Williams abusive childhood. Id. at 395. In Wiggins v. Smith, 539 U.S. 510 (2003), the
 2   Court found that counsel rendered ineffective assistance of counsel for failing to compile
 3   an adequate social history. Id. at 538. Counsels’ performance was constitutionally
 4   deficient for failing to “uncover and present voluminous mitigation” of the defendant’s
 5   background of horrific abuse. Id. at 522.
 6            The Supreme Court’s per curiam decision in Porter v. McCollum, 558 U.S. 30
 7   (2009), gives another example trial counsel’s duty to diligently investigate life history
 8   witnesses. The Court found that trial counsel’s performance was prejudicially deficient,
 9   for failing to present evidence of the defendant’s military service, mental health and abuse
10   as a child. Id. at 33-34. To emphasize the deficiency and resulting prejudice, the
11   Supreme Court discussed at length the testimony offered by Porter’s company
12   commander from the Korean War, who recounted Porter’s military service. Id. at 35-36.
13            Mitigation evidence clearly falls prey to erroneous conclusions if it is not
14   thorough. Indeed, if incomplete, its use can backfire. As noted, the recent per curium
15   decision in Andrus, highlights the danger of presenting incomplete mitigation. There, the
16   Supreme Court found trial counsel deficit for disregarding “numerous red flags”. Id. at
17   1883. The Court concluded, “No doubt due to counsel’s failure to investigate the case in
18   mitigation, much of the so-called mitigating evidence he offered unwittingly aided the
19   State’s case in aggravation.” Id.
20            While Sergeant Carrillo’s defense team is working and will work diligently to
21   collect relevant life records, social distancing and travel restrictions render impossible the
22   constitutionally mandated investigation required to develop an accurate social history.
23            C.     The Defense Team Must Conduct In-Person Mitigation Investigation
                     and Have Contact Visits with Their Client.
24
25            The defense team is obligated to follow the Guidelines that have been set by the
26   American Bar Association for representation in a capital case. See 2003 ABA Guidelines
27   and 2008 ABA Supplementary Guidelines. The Supreme Court has explicitly recognized
28   that the ABA Guidelines provide appropriate guidance to determine what is reasonable in
     Notice
                                                    17
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 22 of 33



 1   a criminal case. (See e.g.: Strickland, 466 U.S. at 688, prevailing norms of practice, as
 2   reflected in standards such as the ABA Standards for Criminal Justice, are guides to
 3   determine what is reasonable; Rompilla v. Beard, 545 U.S. 374, 387 n.7 (2005),
 4   discussing the 1989 and 2003 version of the ABA Death Penalty Case Guidelines in
 5   reversing the denial of habeas corpus relief; Wiggins, 539 U.S. at 524, noting that
 6   counsel’s conduct “fell short” of “the guide[s] to determining what is reasonable” set
 7   forth in the ABA Guidelines.)
 8            The global pandemic severely freezes, if not entirely prevents, a capital attorney’s
 9   ability to meet the ABA Guidelines’ mandates. Of specific concern are those that pertain
10   to a capital defense counsel’s relationship to a client and the duty to conduct in-person
11   mitigation investigation.
12                   1.      Mitigation Investigation Requires In-Person Investigation.
13            Mitigation investigation requires a deep probe into intimate, and often shame-
14   inducing details of a defendant’s history:
15            “[T]he vast majority of the men and women who are charged with or
              convicted of capital crimes have backgrounds of violence, abuse, and
16            neglect. As an essential part of any capital case investigation, families that
              have carefully hidden shameful secrets of incest, abuse, alcoholism, and
17            mental illness for generations must now be persuaded to disclose these
              details. It is a difficult and intimidating process. These are not secrets that
18            will be revealed to strangers on the first visit, or even perhaps the third or
              fourth. Yet the damaging and destructive nature of these secrets is the very
19            evidence that might convince a jury to spare a client’s life.”
20   Robin M. Maher, The ABA and the Supplementary Guidelines for the Mitigation Function
21   of Defense Teams in Death Penalty Cases, 36 Hofstra Law Review 763, 771.
22            It is precisely because of the delicate nature of these interviews that the 2008
23   Supplementary Guidelines require in person mitigation investigation. Rule 10.11, The
24   Defense Case: Requisite Mitigation Function of the Defense Team states, in part:
25            B. The defense team must conduct an ongoing exhaustive and independent
              investigation of every aspect of the client’s character, history, record and
26            any circumstances of the offense, or other factors, which may provide a
              basis for a sentence less than death. The investigation into a client’s life
27            history must survey a broad set of sources…
28
     Notice
                                                18
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 23 of 33



 1            C. Team members must conduct in-person, face-to-face, one-on-one
              interviews with the client, the client’s family, and other witnesses who are
 2            familiar with the client’s life, history, or family history or who would
              support a sentence less than death. Multiple interviews will be necessary
 3            to establish trust, elicit sensitive information and conduct a thorough and
              reliable life-history investigation. Team members must endeavor to
 4            establish the rapport with the client and witnesses that will be necessary to
              provide the client with a defense in accordance with constitutional
 5            guarantees relevant to a capital sentencing proceeding.
 6   The requirement of in-person interviews evolves from experience that “taught []that the
 7   best mitigation evidence was found on front porches with family members, and in
 8   discussions with school teachers who remembered the neglected and abused children
 9   from their classes years earlier.” 36 Hofstra Law Review 763, 768.
10            In the age of COVID, where video conferencing attempts to serve as a substitute
11   for in- person meetings, a “Zoom” meeting cannot serve as a substitute for mitigation
12   investigation. Yet, meeting with strangers during the pandemic not only violates the
13   explicit advice of national public health authorities, trying to make in-person connections
14   with witnesses potentially sabotages the relationship with that witness, because it could be
15   perceived as showing disregard for them and their families’ safety.
16            In Sergeant Carrillo’s case, the indictment issued during the pandemic.
17   Consequently, no pre-existing relationships, where trust had already been built through
18   in-person contact, existed when the county shut down. As a result, any meaningful and
19   reliable mitigation investigation cannot occur while social distancing and travel
20   restrictions remain in place.
21                   2.     The Pandemic Drastically Hinders Counsel’s Ability to Build a
                            Relationship with a Client Where Visits are Over the Phone or
22                          by Video and Limited in Time.
23            The pandemic has likewise changed the landscape of the attorney/client
24   relationship in capital defense.
25            ABA Guideline 10.5 sets forth the standards for the attorney/client relationship in
26   a capital case. Primarily, “[c]ounsel at all stages of the case should make every
27   appropriate effort to establish a relationship of trust with the client and should maintain
28   close contact with the client.” ABA Guideline 10.5(A). This obligation extends beyond
     Notice
                                                     19
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 24 of 33



 1   updates and legal advice. The commentary to the rule explains:
 2            Establishing a relationship of trust with the client is essential both to
              overcome the client’s natural resistance to disclosing the often personal and
 3            painful facts necessary to present an effective penalty phase defense, and
              to ensure that the client will listen to counsel’s advice on important matters
 4            such as whether to testify and the advisability of a plea. [Cite] Client
              contact must be ongoing, and include sufficient time spent at the prison to
 5            develop a rapport between attorney and client. An occasional hurried
              interview with the client will not reveal to counsel all the facts needed to
 6            prepare for trial, appeal, post-conviction review, or clemency. Even if
              counsel manages to ask the right questions, a client will not—with good
 7            reason—trust a lawyer who visits only a few times before trial, does not
              send or reply to correspondence in a timely manner, or refuses to take
 8            telephone calls. It is also essential to develop a relationship of trust with
              the client’s family or others on whom the client relies for support and
 9            advice.
10   31 Hofstra L. Rev. 913, 1008.
11            In a normal world, building this relationship of trust involves regular, in- person
12   “contact” visits, both one-on-one and with the members of the defense team.4 Because of
13   the restriction on visits, Sergeant Carrillo has met no one from his team in person.
14   Needless to say, it challenging, at best, to build rapport at a distance, on a screen. These
15   visits are limited in time. It is not possible to see a person’s facial expressions in the
16   staging room and thus, these visits inhibit meaningful dialogue, the opportunity to
17   observe reactions, or follow-up on those reactions. This not only undermines the ability
18   to build trust on legal issues, but visits with counsel and the team’s also serve as a starting
19   point for delving into sensitive issues that inform the mitigation investigation.
20            Mitigation investigation cannot be compartmentalized into a “penalty phase” box.
21   Mitigation investigation serves as a foundation for trial counsel’s strategy concerning
22   motions practice, jury selection, the selection of experts, the focus of the guilt phase and
23   many other critical aspects of the defense case.
24
25            4
               Attorney “Contact” visits differ from public jail visits. In a contact visit, the
26   client and counsel are in a room without any physical barriers. Counsel can sit next to a
27
     client, and discovery and mitigation documents can be shared. A public visit occurs
     through a glass barrier on a phone. Attorney contact visits remain suspended at Santa
28   Rita.
     Notice
                                                     20
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 25 of 33



 1            D.     Department of Justice Policies Mandate a Balanced Assessment of
                     Mitigation and Aggravation as Part of the Decision to Seek Death.
 2
 3            “The prosecutor, as the representative of an impartial sovereign, has the
              peculiar obligation not necessarily to win a case, but to assure that justice
 4            is done. ‘He may prosecute with earnestness and vigor- indeed, he should
              do so. But, while he may strike hard blows, he is not at liberty to strike
 5            foul ones. It is every much his duty to refrain from improper methods
              calculated to produce a wrongful conviction as it is to use every legitimate
 6            means to bring about a just one.”
 7   United States v. Gomez-Olmeda, 296 F.Supp.2nd 71 (Northern District of Puerto Rico,
 8   2001), citing Berger v. United States,295 U.S. 78, 88 (1935).
 9            Given this solemn duty, and that death is different, the Department appropriately
10   devotes an entire chapter of its “Justice Manual” to set forth the policies and procedures
11   for all Federal cases in which a defendant is charged, or could be charged, with an offense
12   subject to the death penalty. USJM 9-10.010. As earlier noted, but well worth repeating,
13   its purpose statement proclaims: “The overriding goal of the review process is to allow
14   proper individualized consideration of the appropriate factors relevant to each case”
15   USJM 9-10.030.
16            “Fairness requires all reviews to evaluate each case on its own merits and on its
17   own terms.” USJM 9-10.140. The Manual contains directives to ensure a thorough
18   review of mitigation occurs before any decision is made to seek death. (See USJM 9-
19   10.080, counsel for defense shall be given a reasonable opportunity to present information
20   for consideration; 9-10.080(4), the analysis must identify applicable mitigation factors,
21   and justify why aggravation factors outweigh mitigating factors in favor of death; 9-
22   10.140(c), in employing the balance between aggravation and mitigation, ambiguities as
23   to the presence or strength of aggravation or mitigation must be resolved in favor of the
24   defendant.)
25            Here, in the midst of an unprecedented national crisis, which is underscored by
26   uncertainty, and freezes the defense’s ability to effectively represent Sergeant Carrillo, the
27   government requests that the defense offer a date for a mitigation submission. For all of
28   the reasons set forth above, in this time of grave uncertainty, providing a date is
     Notice
                                                     21
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 26 of 33



 1   impossible. That said, counsel for Sergeant Carrillo has invited discussion to explore
 2   options that assuages the government’s indicated concern about an “indefinite delay.”
 3   September 24, 2020, Carrillo Letter, Attachment A.
 4            The government has also asked defense for “an indication of what [they] would
 5   learn from [our] presentation if [they] were to push back the deadline.” This request
 6   invites potential error. As Andrus makes clear- an uninformed presentation of mitigation
 7   potentially becomes aggravation. Andrus, 140 U.S. at 1883.
 8            As was conveyed to the government, and noted earlier, all the defense knows at
 9   this point is what the government already knows- Sergeant Carrillo has no criminal
10   history and has devoted his entire professional life to the service of our country.
11   Objectively speaking, this alone is a “red flag” that should alert us all to not rush this
12   process in the midst of a world wide pandemic.
13            E.     Summation
14            In the end, Sergeant Carrillo asks this Court to take notice of the fact that
15   notwithstanding reasonable diligence during the emergency, the national and statewide
16   COVID-19 emergency and responsive actions impedes the defense’s ability to adequately
17   investigate and effectively prepare for trial.
18   VI.      CASELAW REGARDING THE DEATH PENALTY DECISION
              SUBMISSION PROCESS
19
20            Whether the Court has the jurisdiction to set a schedule for a defendant’s death
21   penalty decision submission (see United States v. Ryan Schlesinger, United States District
22   Court for the District of Arizona, Case Number CR-18-02719-001-TUC-RCC (BGM),
23   Docket #91; and United States v. Daniel Chavez and Victor Skates, United States District
24   Court for the Northern District of California, Case Number 15-CR-00285-LHK, Dockets
25   #736, #848, and #886), or not (see e.g. United States v. Patrick Crusius, United States
26   District Court for the Western District of Texas, Case Number EP-20-CR-00389-DCG,
27   Docket #95; and United States v. Eddy Urbina, United States District Court for the
28   Northern District of California, Case Number 18-cr-000119-RS, Docket #132), the
     Notice
                                                      22
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 27 of 33



 1   rulings and some of the language of the orders is telling as to the deadline process.
 2            A.      Cases Finding Jurisdiction
 3                    1.    United States v. Schlesinger
 4            In Schlesinger, the district court found “a distinction between the Court’s authority
 5   to enforce DOJ policy for presenting mitigation evidence (which the Government
 6   challenges), and its authority to manage its docket (which the Government concedes is in
 7   this Court’s discretion).” Order, United States v. Ryan Schlesinger, September 12, 2019,
 8   Docket #91 at 2, Attachment B. While, the court in Schlesinger was “not convinced it
 9   has the inherent authority to enforce a DOJ policy” (id.), the court provided its thoughts
10   on the matter.
11            For the United States Attorneys’ Office to insist on a local presentation by
              the end of October would be unfair, unjust, and a vast waste of time and
12            resources, especially when so many issues are still outstanding, including
              discovery and recusal motions. The DOJ is clear; the purpose of the capital
13            case review process is “to allow proper individualized consideration of the
              appropriate factors relevant to each case.” DOJ Justice Manual § 9-10.030;
14            see James, 2019 U.S. Dist. Lexis 57942, at *8 (If the DOJ’s “Review
              Committee does not have a defendant’s mitigation evidence, then it cannot
15            consider all of the appropriate factors relevant to each case.”).
              Furthermore, the Justice Manual provides that the Government “shall give
16            counsel for the defendant a reasonable opportunity to present information
              for the consideration of the United States Attorney . . . which may bear on
17            the decision whether to seek the death penalty. Id. at § 9-10.080.
18            The appropriate factors cannot be adequately considered when there is
              outstanding discovery and the possible recusal of local government
19            counsel. Furthermore, the outstanding discovery prevents defendant from
              having a “reasonable opportunity to present” his mitigation evidence. The
20            circumstances in this matter weigh against an expedited presentation. This
              Court believes that the schedule presented by the Defendant is a reasonable
21            one that should be adopted by the local U.S. Attorney. In any event, the
              Court requires that it be notified of whether the Government’s intends to
22            seek the death penalty by July 1, 2020. Id. at 2-3.
23                    2.    United States v. Chavez and Skates
24            In Chavez, District Court Judge Lucy Koh granted “Chavez’s scheduling order
25   regarding the authorization presentation to the U.S. Attorneys’ Office and set the
26   authorization presentation deadline for December 2, 2019. ECF No. 724.”5 Case
27            5
          As background to the portion of the Court’s order that reads: “The Court
28   GRANTED the motion to seal the declaration of James Thomson in support of the motion
     Notice
                                                    23
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 28 of 33



 1   Management Order, United States v. Daniel Chavez and Victor Skates, June 5, 2019,
 2   Docket #736 at 2, Attachment C.
 3            Later, the parties in Chavez and Skates, with trial set to commence July 9, 2021,
 4   noted in an April 8, 2020 (ECF 837) joint status report to the court, that “the defense set
 5   forth some of the difficulties stemming from the COVID-19 pandemic, which have
 6   prevented the defense from meeting with their clients, witnesses, and experts.6 The
 7   government has faced similar difficulties that have significantly hampered its ability to
 8   provide additional materials requested by the defense, to prepare for the scheduled
 9   disclosures and motions, and prepare for trial. For those reasons, in the April Joint Status
10   Statement, the defense requested and the government agreed to delay certain deadlines in
11   the Scheduling Order. The Court agreed and issued the Scheduling Order, which moved
12   many of the most proximate deadlines by four to six months.” Stipulation and Order to
13   Vacate Trial Date and Scheduling Order, June 9, 2020, Chavez Docket #848 at 2.
14            In June 2020, the parties in Chavez and Skates noted: “The difficulties previously
15   described in the April Joint Status Statement remain ongoing, and it is not clear when
16   relief from these difficulties will come. The COVID-19 pandemic has truly changed the
17   landscape of our world. The parties also have concerns about greater difficulties in the
18   Fall if, as medical experts have warned, there is an increase in the spread of COVID-19
19   when the weather cools, schools reopen, and many more people return to their traditional
20   work environments.” Chavez Docket #848 at 2-3. In response, the Court granted “the
21   parties’ request to vacate the 18th Amended Pre-Trial and Trial Scheduling Order (ECF
22   839) (the “Scheduling Order”) in its entirety, and to continue the commencement of the
23
     for a scheduling order regarding authorization presentation to the U.S. Attorneys’ Office.
24   ECF No. 735.” Chavez Doc #736 at 2, counsel advises this Court that Mr. Thomson
25   represented Mr. Chavez from January 4, 2016 to March 7, 2018. Chavez Docs #76 and
     #320. Mr. Chavez is now represented by Richard Novak and other esteemed counsel.
26           6
               “As a result of the difficulties faced by the defense, defendant Chavez requested
27
     to continue the scheduled May 18, 2020 mitigation presentation to the Attorney General’s
     Review Committee on Capital Cases. The government agreed to that request. No date for
28   the mitigation presentation has been set at this time.” Chavez Doc #848 at 2.
     Notice
                                                   24
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 29 of 33



 1   trial from July 9, 2021, to May 2, 2022.” Chavez Docket #848 at 5.
 2            Even later, on August 24, 2020, the parties in Chavez and Skates noted: “The
 3   COVID-19 pandemic has truly changed the landscape of our world. The parties also have
 4   concerns about greater difficulties in the Fall if, as medical experts have warned, there is
 5   an increase in the spread of COVID-19 when the weather cools, schools reopen, and
 6   many more people return to their traditional work environments.” Stipulation and
 7   [Proposed] Order to Continue Status Conference, August 24, 2020, Chavez Docket #886
 8   at 2-3. The Court “reviewed the above stipulation of the parties and grant[ed] the parties’
 9   request to continue the September 16, 2020 status conference date to December 2, 2020,
10   at 9:15 a.m.” Id. at 5.
11            B.     Cases Not Finding Jurisdiction
12                   1.     United States v. Crusius
13            In Crusius, the defendant filed a “‘Motion to Set Schedule Ensuring Patrick
14   Crusius Receives Effective Assistance of Counsel of Defense Counsel With Respect to
15   the Question of Whether the Death Penalty Should be Sought’ (ECF No. 85), filed on July
16   11, 2020. Therein, Defendant asks the Court to vacate the Government’s currently
17   scheduled pre-authorization mitigation presentation with defense counsel on July 30,
18   2020, and reset its scheduling until after the parties discuss a different date for it during
19   the scheduled October 7, 2020 status conference. Mot. at 1, 4, ECF No. 85.” United
20   States v. Crusius. The Court denied the motion. Memorandum Opinion and Order, July
21   28, 2020, Docket #95 at 1.
22            In doing so, the district court “agree[d] that this capital case is exceptionally
23   voluminous and complex, and that postponing the July 30, 2020 mitigation presentation to
24   afford the defense team additional time to prepare a meaningful presentation because of
25   the COVID-19 pandemic would not be unreasonable.” Memorandum Opinion and Order,
26   July 28, 2020, Docket #95 at 2-3. The court found: “Not surprisingly, as Defendant
27   painstakingly expounded in his June 15, 2020 ‘Status Report’ (ECF No. 80) and the
28   instant motion, the COVID-19 pandemic, together with the ensuing national and state
     Notice
                                                     25
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 30 of 33



 1   emergency declarations, local stay-at-home orders, and the Center for Disease Control
 2   (‘CDC’) Guidelines, have effectively crippled the defense counsel’s mitigation
 3   investigation.” Id. at 4. The court noted: “The importance of a meaningful mitigation
 4   investigation for the pre-authorization mitigation presentation cannot be understated.” Id.
 5            The court explained at length:
 6            Finding and interviewing witnesses who have known a capital defendant
              throughout his life is at the core of a mitigation investigation. The
 7            American Bar Association’s (‘ABA’) “Supplementary Guidelines for the
              Mitigation Function of Defense Teams in Death Penalty Cases” describes
 8            the importance of in-person witnesses in the following way:
 9                   Team members must conduct in-person, face-to-face,
                     one-on-one interviews with the client, the client’s family, and
10                   other witnesses who are familiar with the client’s life, history,
                     or family history or who would support a sentence less than
11                   death. Multiple interviews will be necessary to establish trust,
                     elicit sensitive information and conduct a thorough and reliable
12                   life-history investigation. Team members must endeavor to
                     establish the rapport with the client and witnesses that will be
13                   necessary to provide the client with a defense in accordance
                     with constitutional guarantees relevant to a capital sentencing
14                   proceeding.
15            ABA, Mitigation Guideline 10.11(C), Supplementary Guidelines for the
              Mitigation Function of Defense Teams in Death Penalty Cases, 36 Hofstra
16            L. Rev. 677, 689 (2008). In-person interviews are also necessary not only
              for obtaining a witness’ mitigating testimony, but also any potential
17            mitigating physical evidence such as documents, photographs, or other
              records that a witness may possess. See Mitigation Guideline 10.4(A), id.
18            at 688 (‘It is therefore incumbent upon the defense to interview all relevant
              persons and obtain all relevant records and documents that enable the
19            defense to develop and implement an effective defense strategy.’). Id. at 5.
20            But to date, the ensuing orders and CDC Guidelines still restrict nearly all
              non-essential travel and contact and interaction with other people in an
21            attempt to stop the spread of the virus—substantially limiting the defense
              team’s ability to travel and conduct in-person interviews. According to
22            Defendant, some defense team members and certain potential mitigation
              witnesses are especially at risk of infection because they fit into the
23            category of the population who is at high risk due to their age and existing
              medical conditions. Since most potential witnesses are located here in
24            Texas, where deaths and hospitalizations continue to spike to this day,
              these witnesses will reasonably likely be afraid to welcome strangers
25            (particularly defense investigators) into their homes because of legitimate
              fears of COVID-19 transmission. To make matters worse, contacting
26            potential witnesses solely though telephone would prove devastating to the
              defense team in trying to obtain any mitigating evidence from them. See
27            Eaton v. Wilson, 09-CV-261-J, 2014 WL 6622512, at *73, *84 (D. Wyo.
              Nov. 20, 2014), aff’d sub nom. Eaton v. Pacheco, 931 F.3d 1009 (10th Cir.
28            2019) (describing the approach of contacting potential mitigation witnesses
     Notice
                                               26
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 31 of 33



 1            solely via telephone in a capital case as “a textbook for how not to do it”
              and concluding that the defense team “clearly did not adequately perform
 2            a thorough mitigation investigation.”). As such, the Court agrees with
              Defendant that attempting to conduct in-person interviews during these
 3            times would not only go against all ensuing federal and state orders and the
              advice of the national public health authorities, but also risk damaging any
 4            possible relationship between his defense team and potential mitigation
              witnesses. Id. at 5-6.
 5
 6            In ruling on the motion, the district court held: “That said, the Court nevertheless
 7   lacks the authority to grant Defendant the relief he seeks because the pre-authorization
 8   mitigation presentation is not a judicial proceeding presided over by a judge, but part of
 9   an administrative, discretionary decision-making process of whether to seek the death
10   penalty. United States v. Shakir, 113 F. Supp. 2d 1182, 1188 (M.D. Tenn. 2000); see also
11   United States v. Slone, 969 F. Supp. 2d 830, 833 (E.D. Ky. 2013) (concluding that courts
12   lack the authority to schedule the defendant’s presentation under the Death Penalty
13   Protocol); United States v. Tsarnaev, CRIM.A. 13-10200-GAO, 2013 WL 5701582, at *2
14   (D. Mass. Oct. 18, 2013) (same); United States v. Hardrick, CRIM.A. 10-202, 2011 WL
15   2516340, at *3 (E.D. La. June 22, 2011) (same).” Memorandum Opinion and Order, July
16   28, 2020, Docket #95 at 6. As such, the court denied the motion. Id. at 13.
17                    2.     United States v. Urbina
18            In Urbina, counsel moved the Court for an order setting a case management
19   schedule that would have allowed Mr. Urbina to prepare and present his case for life and
20   a motion for discovery to complete those tasks.7 United States v. Eddy Urbina, Motion,
21   January 9, 2019, Docket #132. Mr. Urbina sought to extend the date set for the defense
22   presentation to the Committee since he had not been afforded the opportunity to present
23   to the local United States Attorney before appearing before the Committee. Id. at 5-6.
24            On March 1, 2019, District Court Judge Richard Seeborg ordered as follows: “As
25   to case management scheduling, it is certainly preferable for all concerned to develop a
26   full mitigation record for Committee review. That said, questions regarding the timing of
27
              7
28                Mr. Urbina is represented by Shaffy Moeel and James Thomson.
     Notice
                                                    27
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 32 of 33



 1   Committee proceedings are internal to the Department of Justice. Accordingly,
 2   Defendant Urbina’s motion is denied.” Doc #168, Attachment D. Ultimately, the
 3   government declined to seek death against Mr. Urbina. Doc #200. However, it did file a
 4   notice of intent to seek death as to one co-defendant. Doc #209.
 5   VII.     THE DEATH PENALTY DETERMINATION PROCESS CREATES
              CONSTITUTIONAL RIGHTS FOR DEFENDANTS.
 6
 7            At least one court has held that the pre-authorization stage is a “critical” stage at
 8   which the right to counsel attaches. United States v. Pena-Gonzalez, 62 F.Supp.2d 358,
 9   363–364 (D.P.R. 1999). Furthermore, this District has previously held that “[t]he pre-
10   authorization phase of a potential capital case is analogous to the penalty phase of a trial,
11   and defense counsel must have access to all relevant discovery, in order to provide
12   effective assistance to Defendant.” United States v. Ablett, Case No. 09-cr-0749-RS (JL),
13   Discovery Order at 1, Ablett Doc #73.
14            The basis for these holdings rests on the fact that the government’s discretion is
15   not unfettered, and is subject to constitutional constraints. See, e.g., McCleskey v. Kemp,
16   481 U.S. 279, 297 (1987) (acknowledging that prosecutorial discretion is subject to
17   review for abuse). Moreover, “[p]rocedural due process imposes constraints on
18   governmental decisions which deprive individuals of ‘liberty’ or ‘property’ interests
19   within the meaning of the Due Process Clause of the Fifth or Fourteenth Amendment.”
20   Mathews v. Eldridge, 424 U.S. 319, 332 (1976). Of course, the due process clause also
21   encompasses an individual’s interest in his “life.”
22            “The fundamental requirement of due process is the opportunity to be heard at a
23   meaningful time and in a meaningful manner.” Mathews, 424 U.S. at 333 (quotation
24   omitted). “‘(D)ue process is flexible and calls for such procedural protections as the
25   particular situation demands.’ Accordingly, resolution of the issue whether the
26   administrative procedures provided here are constitutionally sufficient requires analysis of
27   the governmental and private interests that are affected.” Id. at 334 (quoting Morrissey v.
28   Brewer, 408 U.S. 471, 481 (1972)).
     Notice
                                                     28
      Case 4:20-cr-00265-YGR Document 37 Filed 09/26/20 Page 33 of 33



 1            By extending a role to the defense in the government’s life-or-death decision
 2   making at the pre-authorization stage, the government has surely triggered due process
 3   protections. Given the magnitude of the private interest affected—Sergeant Carrillo’s
 4   very life—due process requires that the government allow him to meaningfully participate
 5   in authorization process.
 6   VIII. CONCLUSION
 7            For the foregoing reasons, counsel provides notice that they are unable to
 8   constitutionally present Sergeant Carrillo’s death penalty decision submission by the
 9   unreasonable deadline arbitrarily imposed by the government and are unable to accurately
10   estimate then they can present the submission.
11
12   DATED: September 25, 2020                          Respectfully submitted,
13                                                      /s/ James Thomson
                                                        _________________________
14                                                      JAMES THOMSON
                                                        Attorney for Steven Carrillo
15
                                                        /s/ Kathryn Ross
16                                                      _________________________
                                                        KATHRYN ROSS
17                                                      Attorney for Steven Carrillo
18
19
20
21
22
23
24
25
26
27
28
     Notice
                                                   29
